COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JUAN ANTONIO GUTIERREZ,                          §                No. 08-18-00194-CR

                        Appellant,                 §                   Appeal from the

  v.                                               §                  41st District Court

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                         State.                    §                 (TC# 20140D03047)

                                               §
                                             ORDER

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until August 3, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 3, 2019.

        If the Appellant requests a sixth extension, this Court will find it necessary to send this case

 back to the trial court for a hearing as to why the Appellant’s brief has not been filed.

       IT IS SO ORDERED this 17th day of July, 2019.

                                                       PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.